DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but is not convincing, at least in part, for the reasons cited. However, in order to advance prosecution, the Examiner has presented a different rejection with the references which is believed to present the Examiner’s arguments more clearly. See details below.
The Applicant argues that Lawson teaches away: “Lawson expressly teaches that "It is an aim of the present invention [Lawson] to reduce the above mentioned problem" (Lawson, [0003]) of other devices where "the result giving means is usually in the form of a display of the concentration in parts per million and/or a plurality of lights, with one of the lights becoming illuminated as appropriate to the measured concentration of the carbon monoxide on the person's breath" (Id., [0002]) and where "The measurement may also be used to monitor the 
Under the proper legal standard, a reference will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of the applicant’s invention.” Syntex (USA) LLC v. Apotex, Inc, 407 F. 3d 1371, 1380 (Fed. Cir. 2005). However, [a] statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination.” Id. Therefore, it is understood that Lawson’s preferred method might be to provide the results directly to the user. However, 
In response to Examiner’s provisional double patenting rejection, the Applicant stated that: “Applicant will consider the filing of a Terminal Disclaimer upon an indication of allowability of the claims”. The Examiner maintains and has recited the previous double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9, 11, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 20010037070 granted to Cranley et al. (hereinafter “Cranley” – previously presented) in view of U.S. Patent Publication Number 20050081601 granted to Lawson (previously presented).
Regarding claim 1, Cranley discloses a method of quantifying an individual's smoking behavior (Claim 23; method for using the apparatus of medical breath component analyzer), the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual over a period of time (Claims 24-25 “taking a breath sample from a patient…taking a second sample breath sample from the patient…storing a plurality of representations of breath content signals acquired at a plurality of times”) in which a collection time is associated with each sample of exhaled air (Claims 24-25 “associating a time from a clock with said breath component signals”, para 0006, 0020), quantifying an additive exposure via a processor in communication with the detector from each of the samples of exhaled air over the period of time (claims 27 and 28, “analyzing breath component”) and assigning a level to an interval of time within the period of time based on quantifying the additive exposure (claim 29, para 0020, determining a particular change in breath); receiving an input data from the individual and recording a time of the input data, wherein the input data comprises it is noted that the input data from the individual has not been linked with additive exposure as quantified above. There a correlation has not been established between these data and the method does not require graphing, displaying or modifying data based on the input data); displaying the [data] based on the plurality of samples over at least a portion of the interval of time (para 0020, fig. 1); and identifying one or more trends based on the [exhaled carbon monoxide] level (para 0020 “data from a particular patient is stored so that multiple samples over an extended period of time may be taken. This permits a baseline to be established for a particular patient, and trend analysis can be performed on the resulting data”).
Cranley discloses a device that resembles a computer as shown in figure 1, however, Cranley fails to explicitly disclose wherein the detector is configured to be portable so as to be carried by the individual; determining and display level of exhaled carbon monoxide of the sample.
Lawson teaches a device that is portable and is configured to be carried by the individual (para 0034 “portable apparatus is hand holdable”, para 0009). The device allows for capturing a plurality of samples of exhaled air received (para 0004, person breathing into apparatus 2) and to detect an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0023-0029). This allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of 

Regarding claim 2, Cranley as modified by Lawson (hereinafter “modified Cranley”) renders the method of claim 1 obvious as recited hereinabove, Cranley teaches wherein obtaining the plurality of samples comprises sequentially obtaining the plurality of samples of exhaled air (Claim 23, para 0020).

Regarding claim 3, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches wherein quantifying the additive exposure comprises correlating the exhaled [additive] level versus time over the interval of time (e.g. para 0020) to provide baseline and trend analysis, while Lawson discloses measuring carbon monoxide on a person’s breath (e.g. abstract, para 0009).

Regarding claim 4, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising generating a signal to the individual to provide at least one sample of exhaled air (Claim 23, para 0023 “a sample would be received from the patient at step 56” and para 0027 “if necessary, an additional sample 94 requested of the patient before the test 86 is performed again”).

Regarding claim 5, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising alerting the individual on a repeating basis to provide each of the plurality of samples over the period of time (Claim 23-24, para 0023 “a 
Regarding claim 9, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising temporally correlating the information about lifestyle events to the plurality of samples of exhaled air (e.g. Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”; Claim has not established what the correlation is, therefore, the Examiner understands any connection between the two data to be the correlation).

Regarding claim 11, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Lawson teaches where obtaining the plurality of samples further comprises using a portable sensor to obtain the samples of exhaled air (para 0031, 0034 “portable apparatus is hand holdable”, carbon monoxide sensor 12 of the apparatus) which allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of providing a portable device for giving the result of the measured carbon monoxide on the person's breath.

Regarding claim 12, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising transmitting the carbon monoxide level to an 

Regarding claim 16, Cranley discloses a method of quantifying an individual's smoking behavior (Claim 23; method for using the apparatus of medical breath component analyzer), the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual over a period of time (Claims 24-25 “taking a breath sample from a patient…taking a second sample breath sample from the patient…storing a plurality of representations of breath content signals acquired at a plurality of times”) in which a collection time is associated with each sample of exhaled air (Claims 24-25 “associating a time from a clock with said breath component signals”, para 0006, 0020); quantifying an additive via a processor in communication with the detector from each of the samples of exhaled air over the period of time (claims 27 and 28, “analyzing breath component”)  and assigning an [exhaled carbon monoxide level] to an interval of time within the period of time based on quantifying the additive exposure (claim 29, para 0020, determining a particular change in breath); receiving an input data from the individual and recording a time of the input data, wherein the input data comprises information about lifestyle events of the individual (Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”; it is noted that the input data from the individual has not been linked with additive exposure as quantified above. There a correlation has not been established between these data and the method does not require graphing, displaying or modifying data based on the input data); creating a correlation between the [exhaled carbon monoxide] level based on the plurality of 
Cranley discloses a device that resembles a computer as shown in figure 1, however, Cranley fails to explicitly disclose wherein the detector is configured to be portable so as to be carried by the individual; determining and display level of exhaled carbon monoxide of the sample.
Lawson teaches a device that is portable and is configured to be carried by the individual (para 0034 “portable apparatus is hand holdable”, para 0009). The device allows for capturing a plurality of samples of exhaled air received (para 0004, person breathing into apparatus 2) and to detect an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0023-0029). This allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of providing a portable device for giving the result of the measured carbon monoxide on the person's breath.

Claims 7, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of Non-Patent Literature titled “Expired air carbon monoxide accumulation and elimination as a function of number of cigarettes smoked” to Henningfield et al. (hereinafter “Henningfield” – as provided in previous office action).
Regarding claim 7, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches performing a quantitative test on the breath samples (e.g. para 0023 “quantitative tests”) but fails to disclose providing at least a count of a number of cigarettes smoked by the individual. Henningfield teaches the input data comprises at least a count of a number of cigarettes smoked by the individual (e.g. pg. 265 “time spent smoking or number of puffs taken”). The data can be used to verify the data by using information by self-reporting. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Cranley with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265). 

Regarding claim 14, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising providing one or more trends (e.g. para 0020) but fails to disclose providing an intervention to the individual Henningfield teaches providing an intervention to the individual (pages 265-266 “self-reporting during treatment interventions as well as post-treatment interventions”; please note that the claim does not require any 

Regarding claim 15, modified Cranley Lawson as further modified by Henningfield renders the method of claim 14 obvious as recited hereinabove, Henningfield further comprising tracking an effect of the intervention (e.g. Pg. 269 “Elevated levels during the middle of the day suggested that this subject may have smoked in violation of Protocol”; please note that since intervention could occur independent of the patient being monitored, then the patient could be monitored before, during and after an intervention).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cranley with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of US Pat Publication Number 20040210154 granted to Kline (hereinafter “Kline”).
Regarding claim 10, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Lawson teaches wherein displaying the exhaled [[a]] carbon monoxide level further comprises annotating a plot of the carbon monoxide level (e.g. para 0037-0038) but fails to explicitly disclose annotating a plot of the carbon monoxide level. Kline teaches a similar device and method for ascertaining the functioning of the respiratory system and determining the cause of abnormal respiratory function which includes non-invasively capturing the exhaled air and to establish exhaled concentration of NO (carbon monoxide). Kline additionally teaches providing a plot of the carbon monoxide level as in paragraphs 0049, 0051, 0053 and 0064 as well as figure 4. This would allow the device to display the output as a function of time calculated by data processing unit to allow for a visual comparison (e.g. para 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Cranley with the teachings of Kline to provide a plot or a graph of the output carbon monoxide to display the output data as a function of time to provide the predictable result of allowing for a visual comparison. 


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of U.S. Patent Number 6,039,688 issued to Douglas et al. (hereinafter “Douglas”).
Regarding claim 13, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches displaying the result of the exhaled carbon monoxide level (e.g. para 0009, 0023-0024) but fails to disclose obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire.
Douglas teaches obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral (e.g. Col. 2, lines 48-67 “audio, video…allows user to input data relating to his or her adherence to the program’s parameters…that may include, diet, exercise, behavior modification program”). This would allow the predictable results of incorporating user’s behavior to determine compliance with the designated program. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Cranley with the teachings of Douglas to provide the predictable results of incorporating user’s behavior to determine compliance with the designated program (e.g. Col. 2, lines 48-67). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, 11-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-13, 17-18 of U.S. Patent No. 

Regarding claims 1 and 16 of the instant application, claims 1, 7, 12, 17 and 18 of 16/385,952 now US Pat No. 10,674,761.
A method of quantifying an individual's smoking behavior, the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual over a period of time (Claim 1 , lines 1-3) in which a collection time is associated with each sample of exhaled air  (Claim 1 , line 4), wherein the detector is configured to be portable so as to be carried by the individual (Claims 17 and 18); quantifying an additive exposure of exhaled carbon monoxide via a processor in communication with the detector from each of the samples of exhaled air over the period of time (Claim 1, lines 11-13) and assigning an exhaled carbon monoxide level to an interval of time within the period of time based on quantifying the additive exposure (Claim 1, line 13); receiving an input data from the individual and recording a time of the input data (Claim 7, line 1), wherein the input data comprises information about lifestyle events of the individual (Claim 12); displaying the exhaled carbon monoxide level based on the plurality of samples over at least a portion of the interval of time; and identifying one or more trends based on the exhaled carbon monoxide level (Claim 1, line 13, trend being the displayed CO load).  
Regarding claim 2 of the instant application, claim 2 of 16/385,952 now US Pat No. 10,674,761.
Wherein obtaining the plurality of samples comprises sequentially obtaining the plurality of samples of exhaled air (Claim 2, line 3)
Regarding claim 3 of the instant application, claim 3 of 16/385,952 now US Pat No. 10,674,761.
Wherein quantifying the additive exposure comprises correlating the exhaled carbon monoxide level versus time over the interval of time (Claim 3, lines 2-3).
Regarding claim 4 of the instant application, claim 5 of 16/385,952 now US Pat No. 10,674,761.
Further comprising generating a signal to the individual to provide at least one sample of exhaled air (Claim 5, lines 1-2)

Regarding claim 5 of the instant application, claim 6 of 16/385,952 now US Pat No. 10,674,761.
Further comprising alerting the individual on a repeating basis to provide each of the plurality of samples over the period of time (Claim 6).
Regarding claim 7 of the instant application, claim 8 of 16/385,952 now US Pat No. 10,674,761.
Wherein the input data comprises at least a count of a number of cigarettes smoked by the individual (Claim 8)
Regarding claim 9 of the instant application, claims 3 and 12 of 16/385,952 now US Pat No. 10,674,761.
Further comprising temporally correlating the information about lifestyle events to the plurality of samples of exhaled air (Claims 3, and 12)
Regarding claim 11 of the instant application, claims 17 and 18 of 16/385,952 now US Pat No. 10,674,761.
Where obtaining the plurality of samples further comprises using a portable sensor to obtain the samples of exhaled air (Claims 17 and 18).
Regarding claim 12 of the instant application, claim 18 of 16/385,952 now US Pat No. 10,674,761.
Comprising transmitting the carbon monoxide level to an electronic device (Claim 18).
Regarding claim 13 of the instant application, claim 20 of 16/385,952 now US Pat No. 10,674,761.
 Comprising obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire with the exhaled carbon monoxide level (Claim 20).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792